United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    October 3, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 04-60287
                          Summary Calendar


                     GHEREZGIHER TECLE EMBEYE,

                             Petitioner,

                                 versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                             Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 881 262
                        --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Gherezgiher Tecle Embeye, a native of Ethiopia and citizen of

Eritria, petitions for review of an order issued by the Board of

Immigration    Appeals   (BIA)   dismissing   his   appeal     from     the

immigration judge’s (IJ) decision to deny his applications for

asylum, withholding of removal, and relief under the Convention

Against Torture (CAT).    Embeye challenges the finding of both the

IJ and BIA that he lacked credibility.     Embeye also argues that he

has established his eligibility for asylum or withholding of

removal.   Embeye has abandoned any argument he might have raised

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-60287
                                   -2-

regarding the denial of his motion for protection under the CAT by

failing to challenge the decision in his petition for review.         See

Witter v. INS, 113 F.3d 549, 554 (5th Cir. 1997).

     Both issues raised by Embeye would require this court to

review and overturn a determination by the IJ and BIA as to his

credibility as a witness.     We may not “substitute our judgment for

that of the BIA or IJ with respect to the credibility of the

witnesses   or   ultimate   factual   findings   based   on   credibility

determinations.”    See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     Accordingly, Embeye’s petition for review is DENIED.